NUMBER 13-19-00412-CV

                  COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

            CORPUS CHRISTI – EDINBURG


MSGR. MICHAEL HERAS,                                  Appellant,

                              v.

THE DIOCESE OF CORPUS CHRISTI
AND BISHOP WILLIAM MICHAEL MULVEY,                    Appellees.


            On appeal from the 319th District Court
                  of Nueces County, Texas.
                        NUMBER 13-19-00413-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


FR. JOHN FEMINELLI,                                                    Appellant,

                                        v.

THE DIOCESE OF CORPUS CHRISTI
AND BISHOP WILLIAM MICHAEL MULVEY,                                     Appellees.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                       ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      In appellate cause 13-19-00412-CV, appellant Monsignor Michael Heras brought

suit against appellees the Diocese of Corpus Christi and the Most Reverend Michael

Mulvey for defamation. In appellate cause 13-19-00413-CV, Father John Feminelli also



                                         2
brought suit against the appellees for defamation. The cases are intertwined because

both Heras and Feminelli sued appellees for being included on a publicly published list of

clergy members “credibly accused” of sexual abuse of a minor. The appellees responded

with pleas to the jurisdiction based on ecclesiastical abstention. The trial court granted

both pleas, dismissing Heras’s and Feminelli’s cases.

       These cases are both under submission before this Court following oral argument

held on April 9, 2020. In their briefs, appellants and appellees heavily reference a case

out of the Amarillo Court of Appeals. See In re Diocese of Lubbock, 592 S.W.3d 196, 198

(Tex. App.—Amarillo 2019, pet. filed). The Texas Supreme Court granted review of this

case and heard argument on the case on January 6, 2021. Appellants argue that In re

Diocese is “virtually identical” to the present case. Although appellees attempt to

distinguish In re Diocese, the case undoubtedly involves similar facts and circumstances

as Heras’s and Feminelli’s causes. In the In re Diocese case, Deacon Jesus Guerrero

sued the Diocese of Lubbock for defamation for including him on a list of clergy who had

been “credibly accused” of sexual abuse of a minor. See id. The case discusses the

doctrine of ecclesiastical abstention and whether that bars the former clergy member’s

suit for defamation, which is highly relevant to the present case.

       On its own motion, the Court, having reexamined and reconsidered the documents

on file, finds that these appeals should be abated in the interest of judicial economy until

such time as the Texas Supreme Court may decide the issues presented in In re Diocese

of Lubbock. Accordingly, we hereby ABATE the appeals until further order of this Court.

                                                                      PER CURIAM

Delivered and filed on the
12th day of February, 2021.


                                             3